Citation Nr: 0843799	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana




THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss to include whether new and material evidence has been 
received to reopen the previously denied claim.  

2.  Entitlement to service connection for tinnitus to include 
whether new and material evidence has been received to reopen 
the previously denied claim.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1953 to 
June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO rating decision.  

Regardless of the action taken by the RO, the Board first 
must address the question of whether new and material 
evidence has been received to reopen the claims, because this 
matter goes to the Board's jurisdiction to reach and 
adjudicate the underlying claims of a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The now reopened claim of service connection for tinnitus is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The September 1997 rating decision by the RO denied 
service connection for right hearing loss and tinnitus; the 
veteran did not timely appeal those decisions.  

3.  The additional evidence is neither cumulative nor 
redundant of evidence previously of record, relates to 
previously unestablished facts necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim of service connection.  

4.  The currently demonstrated right ear sensorineural 
hearing loss is shown as likely as not to be due to the 
veteran's initial sustained exposure to increased noise 
levels in connection with his duties during his 27 years of 
active service.  


CONCLUSION OF LAW

1.  New and material evidence has been submitted to reopen 
the previously denied claims of service connection for right 
ear hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156 (2008).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a right ear sensorineural hearing 
loss is due to disease or injury that was incurred in active 
service.  .  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable action taken 
hereinbelow, the Board finds that discussion of VCAA is 
required at this time.  


II. Analysis of Petitions to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  

The veteran submitted his original claim of service 
connection for bilateral hearing loss and for tinnitus in 
June 1997.  

The RO issued a rating decision in September 1997 that 
granted service connection for left ear hearing loss but 
denied service connection for right ear hearing loss and 
tinnitus; the veteran did not file a timely appeal and that 
decision became final.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
includes a report of a June 2004 VA examination, an April 
2006 private audiologist report, and the statements of the 
veteran including about the circumstances and conditions of 
his service.  

The Board finds that this evidence is "new" in that 
presents information and clinical findings that were not 
previously addressed in the earlier rating decision.  It also 
is "material" in that it presents a basis for linking each 
condition to service.  

Specifically, the June 2004 VA examiner reported that the 
veteran had tinnitus for the past 20 years and that it was 
possible his military service had caused the tinnitus.  
Additionally, the VA examiner noted that the veteran had in-
service acoustic trauma.  

The Board notes that VA is required to review for newness and 
materiality of the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

The newly presented evidence need not be probative of all the 
elements required to award the claim, but only need to be 
probative in regard to each element that was a specified 
basis for the last disallowance.  Id. at 284.  

Therefore, the Board accordingly finds that new and material 
evidence has been submitted to reopen the claims of service 
connection for right ear hearing loss and tinnitus.  

In addition, the Board finds that the entire record when 
considered in light of this additional evidence reaches 
relative state of equipoise in showing that the veteran's 
right ear sensorineural hearing loss as likely as not is due 
the exposure to acoustic trauma that on an initial and 
sustained basis during his length active service.  

According, in resolving all reasonable doubt in the veteran's 
favor, service connection for the right ear hearing 
disability is warranted.  


ORDER

As new and material evidence to reopen the claims of service 
connection for tinnitus has been received, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for a right ear hearing loss, the 
appeal in this regard is allowed.  

Service connection for a right ear sensorineural hearing loss 
is granted.  


REMAND

The Board finds that additional development is now needed for 
the new reopened claims of service connection for tinnitus.  

The Board notes that the June 2004 VA audiological examiner 
stated that the veteran's tinnitus could possibly be related 
to in-service noise exposure; however, it would be 
speculation for him to provide an opinion of this basis.  

Accordingly, the Board finds that the RO should arrange for 
the veteran to have a VA examination to determine if the 
veteran currently tinnitus that is at least likely as not due 
to in-service noise exposure.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran the opportunity to present 
any additional information and/or evidence pertinent to the 
claim on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the now reopened issues are hereby REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent records 
referable to the claimed tinnitus not 
currently of record.  The veteran also 
should be informed that he may submit 
evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

3.  The veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
tinnitus.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether the 
veteran has a disability manifested by 
tinnitus that is at least as likely as 
not due to noise exposure or other event 
or incident of his extensive period of 
active service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
now reopened claims should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs


